Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147511                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MICHIGAN ASSOCIATION OF                                                                                 David F. Viviano,
  GOVERNMENTAL EMPLOYEES,                                                                                             Justices
           Plaintiff-Appellee,
  v                                                                 SC: 147511
                                                                    COA: 304920
                                                                    Ct of Claims: 10-000037-MK
  STATE OF MICHIGAN and OFFICE OF
  THE STATE EMPLOYER,
            Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 20, 2013
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of UAW v Green (Docket No. 147700) and Mich Coalition of State Employee
  Unions v Michigan (Docket No. 147758) are pending on appeal before this Court and that
  the decisions in those cases may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2014
           t0122
                                                                               Clerk